DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/US2018/000285, filed August 17, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/546,921, filed August 17, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 14, 2020, May 19, 2020 and November 16, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Election/Restrictions
Applicant's election with traverse of Group I, and species of compound 31, in the reply filed on June 24, 2021 is acknowledged.  The traversal is on the ground(s) that the claims have unity of invention.  This argument has been considered, however, it is not found persuasive for the following reasons.  Although the process claims require the use of the compounds of Group I, the shared technical feature is not a special technical feature as it is not novel and nonobvious.  Moreover, Applicant’s arguments regarding lack of a serious burden are not persuasive.  The 
As described above, in accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, Examiner searched the compound based on the elected species above, wherein: no prior art was discovered over the elected species.  Therefore, the search of the Markush-type claim has been extended to the extent necessary to determine patentability, ultimately resulting consideration of the scope described herein as rejected. 

Status of Claims
Currently, claims 1, 2, 4, 6, 14, 16-19, 21, 25, 27, 30, 32-33, 35, 39 and 46-48 are pending in the instant application. Claims 2, 14, 19, 21, 27, 30, 32 and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention there being no allowable generic or linking claim.  
Claims 1, 4, 6, 16-18, 25, 33, 35, 39 and 46 read on an elected invention, and are therefore under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the dependent claim is broader than claim 1 from which it depends in that it also includes unsubstituted cyclobutyl in the definition of R2.  Further, even if the claim were amended to require a substituent, it would not further limit claim 1 as the scope would be the same as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 18, 25 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1772577-05-5 (
    PNG
    media_image1.png
    287
    240
    media_image1.png
    Greyscale
).  The compound has an entry date of June 3, 2015, which represents the date that the compound entered a publicly available database on STN and thus the date the compound was made accessible to the public. 
Specifically regarding electronic publications, such as online databases, as prior art the following is noted:
where “prior art disclosures…on an on-line database are considered to be publicly available as of the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.
The compound corresponds to the instant claims in the following manner:  R1=phenyl substituted with hydroxy; R2=substituted cyclopropyl; Y=N; X=N(R4=H); R3=H.  Further, the STN Registry database entry discloses in the property data a solution of the compound above in unbuffered .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 6, 16-18, 25, 33, 35, 39 and 46 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7, 8, 10-14, 18-20, 28, 29 and 38-42 of copending US Application 16/494,052.  Note that the rejection is provisional in nature since the conflicting claims have not, in fact, been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed products are anticipated by those of the patented claims.  In particular, the conflicting claims recite a compound of formula (I) 
    PNG
    media_image2.png
    158
    197
    media_image2.png
    Greyscale
, particularly in claim 19 where the entirety of the conflicting falls within and therefore anticipates the instantly claimed scope.  In addition to the overlapping and anticipatory genus, the conflicting claims also recites particular compounds in claim 20, each of 
Since the conflicting claims overlap with the scope of the instant claims, the claims recite all the required features of the instant claims, with examples supporting the claimed genus which anticipate the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.